DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/16/2019 and 12/31/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 16 July 2019 has been entered. Claims 1-2, 4-8, 11, 13, 27, 30, 32, 36-39, 41, 43, 45, 49 remain pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Ashwanden (US 2010/0232161).
Regarding claim 1, Ashwanden discloses an optical system (see Fig 1B), comprising: a support structure (see Fig 1B; 100, lens assembly); an elastomeric membrane having a variable thickness profile (see Fig 1B; Para [0101, 0164]; 108, membrane elastomeric and changes thickness when voltage applied), wherein an optical axis passes through the elastomeric membrane (see Fig 1B; Optical axis, 152, passes through the membrane), wherein the elastomeric membrane is secured to the support structure (see Fig 1B; membrane, 108, is secured by components 110 and 106 onto support structure, 100), and wherein the variable thickness profile is defined such that a center region of the elastomeric membrane has a greater thickness than a peripheral region of the elastomeric membrane (see Fig 1B; center of elastomeric membrane has greater thickness than peripheral region), an optical component secured to the support structure (see Fig 1A; optical component, 112, secured onto support structure), wherein the optical axis passes through the optical component (see Fig 1B; optical axis, which is an imaginary line, 152, passes through optical component 112); and a fluid disposed in an interstice (see Fig 1B; 116, fluid in an interstice) defined by a separation between the elastomeric membrane and the optical component (see Fig 1B, interstice defined as space between membrane 108 and optical component 112), wherein the fluid is confined by the support structure (see Fig 1B; fluid confined or retained by support structure 100).
Regarding claim 2, Ashwanden discloses the optical system (see Fig 1B) of claim 1, wherein the elastomeric membrane has a substantially circular shape with respect to the optical axis (see Fig 1B; Para [0159]; spherical lenses which include membrane are circular in shape with respect to optical axis), and wherein the optical component has a substantially circular shape with respect to the optical axis (see Fig 1B; Para [0159]; spherical lenses which include membrane can be spherical thus circular in shape with respect to optical axis).  
Regarding claim 4, Ashwanden discloses the optical system (see Fig 1B) of claim 1, wherein the variable thickness profile is defined based on a thickness profile of a pre-fabricated master mold against which the elastomeric membrane was replicated (see Fig 4; Para [0188, 0192]; membrane profiles are defined by mold from process of molding membrane embodiments). 
Regarding claim 5, Ashwanden discloses the optical system of (see Fig 1B) claim 1, wherein the variable thickness profile is created by lithography, ultra-precision machining, diamond cutting, or diamond turning (Para [0188]; membranes can be made by Nano-imprinting, a type of lithography).
Regarding claim 6, Ashwanden discloses the optical system (see Fig 1B) of claim 1, further comprising: a top mounting cell inlaid with a top cover glass (see Fig 1B; structure comprising a top and bottom cell; top cell comprising 102 and top cover glass, see Para [0152] cover not shown in figure); and a bottom mounting cell inlaid with a bottom cover glass (see Fig 1B; bottom mounting cell comprising 106, with bottom cover glass, 112), wherein the bottom mounting cell is adhered to a base of the top mounting cell (see Fig 1B; bottom of top cell and top of bottom cell are connected by component Regarding claim 7, Ashwanden discloses the optical system (see Fig 1B) of claim 1, wherein the variable thickness profile is asymmetric about an axis that passes through a center point of the elastomeric membrane and is perpendicular to a surface of the elastomeric membrane (see Figs 1B and 31; Figs show asymmetric profile that has an optical axis that passes through center of membrane and is perpendicular to surface of membrane).
Regarding claim 11, Ashwanden discloses the optical system (see Fig 1A) of claim 1, wherein the optical component comprises an optical lens or a planar optical window (see Fig 1A; 112, bottom plate is a planar optical window).
Regarding claim 13, Ashwanden discloses a method of manufacturing the optical system (see Fig. 5) of claim 1, comprising: determining, via an optimization process, a variable thickness profile of an elastomeric membrane (see Fig 1B; Para [0159]; shape of profile depending upon optical function desired), wherein the variable thickness profile is defined such that a center region of the elastomeric membrane has a greater thickness than a peripheral region of the elastomeric membrane (see Fig 1B; profile defined such that center region of is greater in thickness than peripheral region); fabricating the elastomeric membrane according to the determined variable thickness profile (Para [0184 and 0188]; profile vary depending on the optical function necessary); securing the elastomeric membrane to a support structure such than an optical axis passes through the elastomeric membrane (see Figs 4 and 5; 504 and 4b show attaching membrane onto .
Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Johnstone (US 2015/0055078).
Regarding claim 49, Johnstone discloses a method of zooming (see Fig 2), comprising: determining a desired zoom factor (see Fig 2; Para [0023]; desired zoom factor referred to as expander power); and adjusting an optical system based on the determined desired zoom factor (see Fig 2; Para [0023]; optical system is adjusted based on required expander power), wherein adjusting the optical system comprises: adjusting a conformation of a first elastomeric membrane of a first elastomer-fluid lens to modify a focal length of the first elastomer-fluid lens (see Fig 2; Para [0024]; focal length of first lens 210 is changed to a value f1’); and adjusting a conformation of a second elastomeric membrane of a second elastomer-fluid lens to modify a focal length of the second elastomer-fluid lens(see Fig 2; Para [0024]; focal length of second lens 220 is changed to a value f2’), wherein the optical system is adjusted such that collimated light entering the first elastomer-fluid lens is deflected according to the determined desired zoom factor and is directed toward the second elastomer-fluid lens (see Figs 2A and 2B; collimated light .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2010/0232161) .
Regarding claim 8, Ashwanden discloses the optical system (see Fig 1B) of claim 1. The first embodiment by Ashwanden does not disclose wherein the optical component comprises an additional elastomeric membrane having an additional variable thickness profile. The first and third embodiments of Ashwanden are related because both disclose an optical system. 
Ashwanden discloses an optical system (see Fig 3), wherein the optical component comprises an additional elastomeric membrane having an additional variable thickness profile (see Fig. 3; structure 300 has second elastomeric membrane, 309).  
.
Claims 27, 30, 32, 36-39, 41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Aschwanden (US 2010/0232161) in view of Johnstone (US 2015/0055078).
Regarding claim 27, Ashwanden discloses an optical system (see Fig 45A), comprising: a first elastomer-fluid lens (see Fig 45A; first core subassembly, 4520) comprising a first elastomeric membrane (see Fig 45A; 4505, top membrane); and a second elastomer-fluid lens (see Fig 45A; second core subassembly, 4529) comprising a second elastomeric membrane (see Fig 45A; 4506, bottom membrane), wherein the first elastomer-fluid lens and the second elastomer-fluid lens are disposed about an optical axis (see Fig 45A; first and second lens are disposed about an imaginary vertical line along the center of the device). Ashwanden does not disclose wherein the first elastomer-fluid lens is disposed such that collimated light entering the first elastomer-fluid lens is deflected according to a desired zoom factor and is directed toward the second elastomer-fluid lens, and wherein the second elastomer-fluid lens is disposed such that light from the first elastomer-fluid lens is re-collimated. Ashwanden and Johnstone both disclose optical systems.
Johnstone discloses an optical system (see Fig 2A), wherein the first elastomer-fluid lens (210, lens) is disposed such that collimated light entering the first elastomer-fluid lens is deflected according to a desired zoom factor and is directed toward the second elastomer-
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ashwanden with wherein the first elastomer-fluid lens is disposed such that collimated light entering the first elastomer-fluid lens is deflected according to a desired zoom factor and is directed toward the second elastomer-fluid lens, and wherein the second elastomer-fluid lens is disposed such that light from the first elastomer-fluid lens is re-collimated of Johnstone for the purpose of improving the zoom capabilities of the device in order to allow for improved image quality.
Regarding claim 30, Ashwanden in view of Johnstone discloses the optical system (Ashwanden: see Fig 45A) of claim 27, wherein the first elastomeric membrane is disposed on a first side of the first elastomer-fluid lens that faces away from the second elastomer-fluid lens (Ashwanden: see Fig 45A; membrane disposed on first side of first lens, side facing away from second lens), and wherein the second elastomeric membrane is disposed on a second side of the second elastomer-fluid lens that faces away from the first elastomer-fluid lens (Ashwanden: see Fig 45A; second membrane disposed on a second side of the second lens facing away from the first lens).  
Regarding claim 32, Ashwanden in view of Johnstone discloses the optical system (Ashwanden: see Fig 45A) of claim 27, wherein the first elastomeric membrane has a variable thickness profile (Ashwanden: see Fig 45A; Para [0331]; membranes are deformable to change optical behavior including thickness profile), and wherein the 
Regarding claim 36, Ashwanden in view of Johnstone discloses the optical system (Ashwanden: see Fig 45A) of claim 27, further comprising one or more solid lenses disposed about the optical axis (Ashwanden: see Fig 45A; comprising two solid lenses 4529 and 4520 disposed about optical axis), wherein a zoom factor of the optical system is determined by optical powers of: the first elastomer-fluid lens, the second elastomer-fluid lens, or the one or more solid lenses (Ashwanden: see Fig 45A; Para [0331]; zoom functions are provided by interaction of corrective lens 4529 and 4520).
Regarding claim 37, Ashwanden in view of Johnstone discloses the optical system (Johnstone: see Fig 2) of claim 36, wherein the zoom factor is a continuously variable zoom factor (Johnstone: see Fig 2; Para [0023]; focal lengths can be varied thus varying zoom factor) configured to be varied by changing the optical power of the first elastomer-fluid lens or the optical power of the second elastomer-fluid lens (Johnstone: see Fig 2; Para [0023]; power of lenses 210 and 220 changes as focal lengths change).
Regarding claim 38, Ashwanden in view of Johnstone discloses the optical system (Ashwanden: see Fig 45A) of claim 27, wherein the optical system is a component of a microscope, a magnifier, a telescope, or a macroscopic imaging tool (Ashwanden: Para [0003]; optical system is a component of a magnification system of a digital camera).
Regarding claim 39, Ashwanden in view of Johnstone discloses the optical system (Ashwanden: see Fig 45A) of claim 27, wherein the optical system is integrated into a 
Regarding claim 41, Ashwanden in view of Johnstone discloses the optical system (Johnstone: see Fig 3) of claim 27, further comprising one or more mirrors configured to direct the re-collimated light from the second elastomer-fluid lens to an image sensor (Johnstone: see Fig 3; optical system contains more than one mirrors directing collimated light from second lens to output; Ashwanden discloses an image sensor after second lens see fig 45A, 4552, sensor).
Regarding claim 45, Ashwanden in view of Johnstone discloses the optical system (Ashwanden: see Fig 45A) of claim 27, wherein a fluid of the first elastomer-fluid lens has a high abbe number and a refractive index close to a refractive index of the first elastomeric membrane (Ashwanden: Para [0095, 0189]; membranes may be composed of same material as fluid, that could be optical gel OG-1001 by litway, a high abbe number gel), wherein the fluid of the first elastomer-fluid lens is stable, nonvolatile, freeze-resistant, heat-resistant, and not reactive with the first elastomeric membrane (Ashwanden: Para [0095, 0189]; optical gel OG-1001 by litway has operation temperatures from -20 to 100 degrees Celsius and is nonvolatile), wherein a fluid of the second elastomer-fluid lens has a high abbe number and a refractive index close to a refractive index of the second elastomeric membrane (Ashwanden: Para [0095, 0189]; membranes may be composed of same material as fluid, that could be optical gel OG-1001 by litway, a high abbe number gel), and wherein the fluid of the second elastomer-fluid lens is stable, nonvolatile, freeze-resistant, heat-resistant, and not reactive with the .
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Ashwanden (US 2010/0232161) in view of Johnstone (US 2015/0055078) as applied to claim 27 above, and further in view of Kato (US 2002/0167603).
Regarding claim 43, Ashwanden in view of Johnstone discloses the optical system (Ashwanden: see Fig 45A) of claim 27, further comprising: one or more objective lenses (Ashwanden: see Fig 45A; 4520 and 4529, corrective lenses), wherein the one or more objective lenses comprise a transparent rigid material, and wherein the transparent rigid material comprises glass, poly(methyl methacrylate), or polycarbonate (Ashwanden: Para [0392]; corrective lens made of polycarbonate); and an image sensor disposed along the optical axis at the image plane to record an image (Ashwanden: see Fig 45A; image sensor, 4552, disposed along optical axis at image plane). Ashwanden in view of Johnstone does not disclose an eyepiece disposed between the second elastomer-fluid lens and an image plane; a tube lens disposed along the optical axis on a side of the second elastomer-fluid lens that is opposite the first elastomer-fluid lens.  Ashwanden in view of Johnstone and Kato are related because both teach optical systems. 
Kato discloses an optical system (see Figs 1 and 2) wherein an eyepiece disposed between the second elastomer-fluid lens and an image plane (see Fig 1 and 2; 3, eyepiece lens comprises and eye piece between a second lens 11c and the imaging plane which is an imaginary plane where light from lens 3 is directed to); a tube lens disposed along the optical axis on a side of the second elastomer-fluid lens that is opposite the first 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Ashwanden in view of Johnstone with an eyepiece disposed between the second elastomer-fluid lens and an image plane; a tube lens disposed along the optical axis on a side of the second elastomer-fluid lens that is opposite the first elastomer-fluid lens of Kato for the purpose of improving image quality through the use of corrective tube lens. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844.  The examiner can normally be reached on Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        


JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872